            Case 2:20-cv-02547-JFW-AS Document 42 Filed 06/16/20 Page 1 of 1 Page ID #:652



                    1   JOHNNIE A. JAMES, CA Bar No. 144091
                        johnnie.james@ogletree.com
                    2   EMILY K. HARVIN, CA Bar No. 299950
                        emily.harvin@ogletree.com
                    3   OGLETREE, DEAKINS, NASH, SMOAK &
                        STEWART, P.C.
                    4   400 South Hope Street, Suite 1200                                                   JS-6
                        Los Angeles, CA 90071
                    5   Telephone: 213-239-9800
                        Facsimile:    213-239-9045
                    6
                        Attorneys for Defendant
                    7   SCHOLASTIC BOOK FAIRS, INC.
                    8
                                                     UNITED STATES DISTRICT COURT
                    9
                                                    CENTRAL DISTRICT OF CALIFORNIA
               10
                        Keith Roy,                                        Case No. 2:20-cv-02547 JFW (ASx)
               11                      Plainitff,
                               v.                                         JUDGMENT OF DISMISSAL
               12
                                                                          Complaint Filed:    January 2, 2020
               13       Scholastic Book Fairs, Inc., a Delaware           Trial Date:         5/18/21
                        corporation                                       District Judge:     Hon. John F. Walter
               14                     Defendant.

               15
                               TO THE COURT AND ALL PARTIES HEREIN:
               16
                               PLEASE TAKE NOTICE that defendant Scholastic Book Fairs, Inc.’s (“Defendant”)
               17
                        Motion for Judgment on the Pleadings Pursuant to Fed. R. Civ. P. 12(c) (the “Motion”) was heard
               18
                        by the Honorable John F. Walter of this Court. No appearances were made.
               19
                               After full consideration of the evidence and authorities submitted by the parties, including
               20
                        the parties’ moving, opposition, and reply papers, and good cause appearing therefor, the Court
               21
                        granted the Motion in its entirety on May 26, 2020. Also on May 26, 2020, this Court dismissed
               22
                        this action with prejudice (docket no. [40]).
               23
                               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the entire above-entitled
               24
                        action is DISMISSED, with prejudice, and that Plaintiff Keith Roy take nothing against Defendant.
               25

               26
                        DATED: June 16, 2020                            _______________________
               27                                                       Hon. John F. Walter
                                                                        UNITED STATES DISTRICT COURT
               28

Proposed Judgment                                                         1                  Case No. 2:20-cv-02547 JFW (ASx)
of Dismissal
                                                              JUDGMENT OF DISMISSAL
